                                                                          "TILED              ■

UNITED STATES DISTRICT COURT                                              DEC 2 7 2019
WESTERN DISTRICT OF NEW YORK
                                                                        ro.,r-^UQ£WENGyIii"

JONATHAN M. LISTER,
                                                         DECISION AND ORDER
                     Plaintiff,
                                                         1:I9-CV-00034EAW
              V.



UNITED STATES CUSTOMS AND
BORDER PROTECTION, et al.

                     Defendants.



                                    INTRODUCTION


       Plaintiff Jonathan M. Lister ("Plaintiff) asks the Court to "issue an order pursuant

to the Administrative Procedures Act('APA'), 5 U.S.C. 706(2)(A)—vacating the finding

of inadmissibility under § 2I2(a)(6)(C)(i) of the Immigration and Nationality Act(TNA')

lodged against [Plaintiff] by U.S. Customs & Border Protection ('CBP') at the Peace

Bridge Port-of-Entry in Buffalo, New York on May 24, 2017. . . ." (Dkt. I at I).

Defendants have filed a motion to dismiss for lack of subject matter jurisdiction. (Dkt. 7).

For the reasons discussed below, the Court finds that it lacks jurisdiction over Plaintiffs

claim and grants Defendants' motion to dismiss.

                              FACTUAL BACKGROUND


       The following facts are taken from Plaintiffs Complaint. As required at this stage

of the proceeding, the Court treats Plaintiffs material factual allegations as true.

       Plaintiff is a Canadian citizen. (Dkt. I at^ I). On August 23, 2011,Plaintiffformed

a Canadian Corporation, Ontario Corp. No. 002296455 d/b/a Lyte Beverages ("Lyte

                                            - I -
Beverages"), of which he is the sole shareholder/director. {Id. at ^ 20). Lyte Beverages

"produces and sells different flavors of electrolyte slush drinks," which are "marketed and

sold at varied venues, such as music festivals, golf courses, and select convenience stores

throughout Canada." {Id. at ^ 21). Lyte Beverages has worked with a United States-based

supplier, H«feH Products, located in Orlando,Florida, to develop and produce drink flavors.

{Id.). Between 2011 and 2017,Plaintiff periodically entered the United States to meet with

his supplier. {Id.).

       Plaintiff decided to expand Lyte Beverages to the United States market and on

March 17, 2017, he registered Lyte Beverages as a foreign corporation doing business in

California.|
           {Id. at 22). Plaintiff "determined that sampling his product at U.S. music

festivals would be a good test of the market." {Id. at ^ 23). Plaintiff researched music

festivals and decided that the SMF music festival, which was occurring in Tampa,Florida,

in May 2017, would be "a good venue to test the local U.S. market while incurring minimal

cost and maximizing exposure." {Id.).

       Plaintiff"never had the intention of working or selling any Lyte Beverages products

at the SMF vendor bo[o]th because he understood that he could not actively work at the

vendor booth as a business visitor." {Id. at 25). Plaintiff reached out to an acquaintance,

Jack-David Bechthold ("Bechthold"), who is a United States citizen residing in Miami.

{Id.). Plaintiffhired Bechthold to work at SMF on behalfofLyte Beverages, and Bechthold

in turn recruited three additional United States citizens as team members. {Id.).

       Plaintiff thereafter executed a contract with SMF for a vendor booth pursuant to

which Lyte Beverages was permitted to sell its electrolyte slush drinks to SMF patrons,

                                           -2-
staff, and personnel. {Id. at ^ 26). "Along with the four local workers, [Plaintiff] also

included himself on the Staff List because he is the owner of Lyte Beverages as required

by the contract, as well as to gain access to the show as a vendor." {Id.).

       On May 24, 2017, "[a] few days prior to SMF," Plaintiff "presented himself for

inspection into the U.S. as a business visitor (B-1) at the Peace Bridge Port-of-Entry in

Buffalo, New York." {Id. at f 29). At primary inspection. Plaintiff was questioned about

the purpose of his visit to the United States and "disclosed that he was intending to travel

to Orlando, Florida to meet with his supplier ... and to attend the SMF in Tampa, Florida

on May 27,2017 and May 28,2017." {Id. at ^ 31). Plaintiff also informed the CBP officer

that at SMF,he intended to "sample his newest slush mix products." {Id. at^ 32). Plaintiff

was referred to secondary inspection. {Id.).

       During secondary inspection. Plaintiff "further disclosed that he would also be

selling his slush mix product at the SMF." {Id. at Tf 32). When providing this information.

Plaintiff "failed to distinguish between himself as an individual and his Canadian

company" because "[a]s the sole owner ofLyte Beverages,[Plaintiff] was used to referring

to himself and his company synonymously...." {Id. at ^ 32).

       CBP officers subsequently determined that Plaintiff was inadmissible under

§ 212(a)(6)(C)(i) of the INA', "because he had made a material misrepresentation



'      This provision ofthe INA,which is codified at 8 U.S.C.§ 1182,provides that"[a]ny
alien who, by fraud or willfully misrepresenting a material fact, seeks to procure (or has
sought to procure or has procured) a visa, other documentation, or admission into the
United States or other benefit provided under this chapter is inadmissible." 8 U.S.C.
§ 1182(a)(6)(C)(i).
                                            -3 -
regarding the true purpose of his visit to the U.S."—^namely,"by omitting the fact that he

would be selling his product at SMF at primary inspection." {Id. at^ 35). "CBP...issue[d]

an expedited order ofremoval on the same day" under INA § 235(b)(1). {Id. at         13-14).

The sole ground for removal cited in the expedited order of removal is the finding of

inadmissibility under INA § 212(a)(6)(C)(i). {See Dkt. 8 at 15-16).

                                      DISCUSSION


1.     Legal Standard


      "A district court properly dismisses an action under Fed. R. Civ. P. 12(b)(1)for lack

of subject matter jurisdiction if the court lacks the statutory or constitutional power to

adjudicate it. . . ." Cortlandt St. Recovery Corp. v. Hellas Telecomms, S.d.r.l, 790 F.3d

411, 416-17(2d Cir. 2015)(quotation and citation omitted). "A plaintiff asserting subject

matter jurisdiction has the burden of proving by a preponderance of the evidence that it

exists." Makarova v. United States, 201 F.3d 110, 113(2d Cir. 2000). "When considering

a motion to dismiss for lack of subject matter jurisdiction .. ., a court must accept as true

all material factual allegations in the complaint." Shipping Fin. Servs. Corp. v. Drakos,

140 F.3d 129, 131 (2d Cir. 1998). However, a court considering a Rule 12(b)(1)challenge

to its subject matter jurisdiction is not limited to the allegations in the complaint and can

"refer to evidence outside the pleadings." Luckett v. Bure, 290 F.3d 493, 496-97(2d Cir.

2002). "Indeed, a challenge to the jurisdictional elements of a plaintiffs claim allows the

Court to weigh the evidence and satisfy itself as to the existence of its power to hear the

case." Celestine v. Mt. Vernon Neighborhood Health Ctr., 289 F. Supp. 2d 392, 399

(S.D.N.Y. 2003)(quotation omitted), affd, 403 F.3d 76(2d Cir. 2005).

                                            -4-
II.    The Court Lacks Jurisdiction Over Plaintiffs Claims

       Plaintiff brings his claim pursuant to the A?A, which provides for judicial review

where a person is "suffering legal wrong because of agency action, or adversely affected

or aggrieved by agency action within the meaning of a relevant statute. ..." 5 U.S.C.

§ 702. The APA "create[s] a general waiver of sovereign immunity as to equitable claims

against government agencies," Up State Fed. Credit Union v. Walker, 198 F.3d 372, 375

(2d Cir. 1999), but it does not apply where a different statute "preclude[s]judicial review,"

5 U.S.C. § 701(a)(1).

       Here,Defendants contend that Plaintiffs claim cannot be heard pursuant to the APA

because § 242 of the INA, codified at 8 U.S.C. § 1252, "strictly limits the jurisdiction of

courts to hear challenges to expedited removal findings." (Dkt.9 at 5-6). The Court agrees.

As the Second Circuit has explained, subject to exceptions not relevant here,

"§ 1252(a)(2)(A) deprives [the] court[s] ofjurisdiction to hear challenges relating to the

Attorney General's decision to invoke expedited removal, his choice of whom to remove

in this manner, his procedures and policies, and the implementation or operation of a

removal order." Shunaula v. Holder, 732 F.3d 143, 146 (2d Cir. 2013) (quotations

omitted). Plaintiffs claim falls squarely within this jurisdictional bar.

       Plaintiff contends that § 1252(a)(2)(A) does not bar his claim, because he "has been

aggrieved by two separate and distinct CBP actions:(1)the issuance ofthe expedited order

of removal under INA § 235(b)(1) and (2) the inadmissibility charge pursuant to INA

§ 212(a)(6)(C)(i)," and he is challenging only the inadmissibility charge. (Dkt. 13 at 8).

This argument is inconsistent with the plain language of§ 1252(a)(2)(A), which states that

                                            -5-
it extends to "any . . . cause or claim arising from or relating to the implementation or

operation of an [expedited] order of removal issued under [IMA § 235(b)(1)]." 8 U.S.C.

§ 1252(a)(2)(A)(i) (emphasis added). Moreover, even in the limited cases where an

expedited order ofremoval is reviewable by a court, § 1252(e)(5)provides that there "shall

be no review of whether the alien is actually inadmissible or entitled to any relief from

removal." 8 U.S.C. § 1252(e)(5). The plain meaning of this statutory language has been

confirmed by the Second Circuit. See Becerril v. Holder, 590 F. App'x 101, 102(2d Cir.

2015)("There is nojudicial review oforders ofexpedited removal,except in habeas corpus

proceedings and to decide questions not at issue here.... [Section] 1252(a)(2)(A) and (e)

strip [the courts] ofjurisdiction to consider claims arising out ofthe underlying order where

that order is one of expedited removal."); see also Khan v. Holder, 608 F.3d 325, 329-30

(7th Cir. 2010)(explaining that the possibility of erroneous determinations in expedited

removal proceedings does not mean that "courts are free to disregard jurisdictional

limitations. They are not, and we thus must align ourselves with the courts that have

considered the issue and hold that we lack jurisdiction to inquire whether the expedited

removal procedure to which the [plaintiffs] were subjected was properly invoked."). In

this case. Plaintiffs expedited removal order was based on the finding of inadmissibility

under INA § 212(a)(6)(C)(i), and this Court accordingly lacks jurisdiction over Plaintiffs

claim that the inadmissibility finding was arbitrary and capricious.

       Plaintiff has not cited a single case in which a court has entertained a challenge like

the one he seeks to bring here, nor has the Court discovered any such case in its own

research. Plaintiffcites Delgado v. Quarantillo,643 F.3d 52(2d Cir. 2011),but his reliance

                                            -6-
on that decision is misplaced. In Delgado, the plaintiff was apprehended attempting to

unlawfully enter the United States and removed pursuant to an expedited order ofremoval.

Id. at 53. She thereafter entered the United States without inspection by crossing the border

with Mexico, and she subsequently married a United States citizen. Id. The plaintiff and

her husband filed an 1-212 application for permission to reapply for admission to the United

States after removal. Id. at 53-54. United States Citizenship and Immigration Services

("USCIS")denied the plaintiffs 1-212 application on procedural grounds, and the plaintiff

"was arrested by immigration authorities, who reinstated her prior expedited removal

order." Id. at 54. The plaintiff then filed a mandamus action under the APA asking the

district court to compel USCIS to make a decision on the merits of her 1-212 application.

Id. The district court dismissed for lack ofjurisdiction under 8 U.S.C. § 1252(a)(5). Id.

       In affirming the district court's determination, the Second Circuit did note that "a

suit brought against immigration authorities is not per se a challenge to a removal order;

whether the district court has jurisdiction will turn on the substance of the relief that a

plaintiff is seeking." Id. at 55. However, the Delgado court went on to explain that

§ 1252(a)'s "jurisdictional bar applies equally to preclude . . . indirect challenge[s]" to

expedited orders of removal. Id. Here, the sole basis for the expedited order of removal

was that Plaintiff had been found inadmissible under INA § 212(a)(6)(C)(i). An attack on

that finding is necessarily an attack on the validity ofthe expedited order of removal. See

Delgado,643 F.3d at 55(explaining that"an adjustment-of-status challenge is inextricably

linked to the reinstatement of an alien's removal order, because a nunc pro tune Form 1-

212 waiver of inadmissibility and the adjustment of status to that of a lawful permanent

                                            -7-
resident would render the reinstatement order invalid" (quotations and alterations

omitted)). In other words, if Plaintiff were permitted to challenge the finding of

inadmissibility pursuant to a claim under the APA in this Court, any determination in

Plaintiffs favor would vitiate the basis for the expedited order ofremoval. Indeed,Plaintiff

acknowledges that his "fraud charge is 'inextricably linked to'" the expedited order of

removal. (Dkt. 13 at 9).

       Delgado also forecloses Plaintiffs argument that the Court hasjurisdiction because

the consequences of the inadmissibility finding and of the expedited order of removal are

different. (See id. at 8-9 (explaining that the issuance of the expedited order of removal

"causes [Plaintiff] to be inadmissible to the U.S. for a five-year period," while the

inadmissibility finding "permanently bars [Plaintiff] from entering the U.S." without

obtaining a waiver)). As noted above, the Delgado court stated that it is "the substance of

the relief that a plaintiff is seeking" that determines whether the § 1252(a)jurisdictional

bar applies. 643 F.3d at 55. In this case, the substance of the relief that Plaintiff seeks is

"an order vacating the Custom and Border Protection agency finding of inadmissibility

pursuant to INA § 2112(a)(6)(C)(i)" and "enjoining the Custom and Border Protection

agency from finding that [Plaintiff] is inadmissible to the United States on the basis ofthe

expedited removal order issued on Mav 24. 2017." (Dkt. I at 20)(emphasis added).

Plaintiff thus acknowledges that—^whatever other collateral consequences his success in

this matter would have—a vacatur of the inadmissibility finding would render the

expedited removal order unenforceable. On these facts, there is no plausible basis for the

Court to conclude that Plaintiffs challenge to the inadmissibility finding does not "aris[e]

                                            -8-
from or relat[e] to the implementation or operation of an [expedited] order of removal

issued under [INA § 235(b)(1)]." 8 U.S.C. § 1252(a)(2)(A)(i)

       Based on the foregoing analysis, the Court finds that it lacks subject matter

jurisdiction over Plaintiffs claim.

                                      CONCLUSION


       For the reasons set forth above, the Court finds that it lacks jurisdiction over

Plaintiffs claim and grants Defendants' motion to dismiss. (Dkt. 7). The Clerk of Court

is directed to enter judgment in favor of the Defendants and to close the ease.

       SO ORDERED.




                                                       'c:


                                                 ELIZAMTH^WOLF^OkD
                                                 Unhed^tates District Judge

Dated: December 27, 2019
       Rochester, New York




                                           -9
